     Case 2:18-cv-03020-MCE-CKD Document 67 Filed 10/05/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   PAUL C. TOMASINI,                                  No. 2:18-cv-3020 MCE CKD P
12                      Plaintiff,
13           v.                                         ORDER
14   JESSICA DUNCAN, et al.,
15                      Defendants.
16

17           Plaintiff requests that the court order defendants to allow plaintiff to obtain legal

18   assistance from a particular inmate at his prison. However, the court does not have the authority

19   to enter such an order. Plaintiff also asks that the court to prohibit defendants’ use of the

20   transcript of plaintiff’s deposition in future matters in these proceedings because defendants will

21   not provide plaintiff with a copy of the transcript free of charge. Plaintiff’s request will be denied

22   as defendants are not required to provide plaintiff with free copies of deposition transcripts and

23   plaintiff is not entitled to one just because he is proceeding in forma pauperis.

24   /////

25   /////

26   /////

27   /////

28   /////
                                                        1
     Case 2:18-cv-03020-MCE-CKD Document 67 Filed 10/05/20 Page 2 of 2

 1            Accordingly, IT IS HEREBY ORDERED that:

 2            1. Plaintiff’s August 27, 2020 “request for the court to compel defendants . . .” (ECF #58)

 3   is denied.

 4            2. Plaintiff’s August 27, 2020 “request to have the court prohibit plaintiff’s deposition ...”

 5   (ECF #59) is denied.

 6   Dated: October 5, 2020
                                                        _____________________________________
 7
                                                        CAROLYN K. DELANEY
 8                                                      UNITED STATES MAGISTRATE JUDGE

 9

10

11   1
     toma3020.dep
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
